                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JERRELL BOBBY MOORE,                               )
                                                   )
                             Petitioner,           )
                                                   )      1:19CV1220
               v.                                  )      1:07CR70-1
                                                   )      1:07CR340-1
UNITED STATES OF AMERICA,                          )
                                                   )
                             Respondent.           )

                         ORDER AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

       Petitioner, a federal prisoner, submitted a Letter in which he seeks to attack the

conviction or sentence he received in this Court. The document he filed is not a recognizable

method for achieving this goal. Instead, the proper avenue for such an attack is ordinarily a

motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. For this reason,

the Court will construe the submission as such a motion. However, the Motion cannot be

further processed for the following reasons:

       1.      The Motion is not on the proper § 2255 form.

       2.      Petitioner does not set out any proper claim for relief. He alleges that the
               Judgment entered following the revocation of supervised release subjects him
               to an additional five years of supervised release, but that he only agreed to an
               additional six-month term of supervised release. Petitioner is simply incorrect.
               The Judgment in question clearly states that Petitioner has only an additional
               six-month term of supervised release, not an additional five-year term.
               (1:07CR70-1, Docket Entry 80; 1:07CR340-1, Docket Entry 60.) The Clerk will
               mail Petitioner a copy of that Judgment.

       Because of these pleading failures, this particular Motion will be dismissed, but without

prejudice to Petitioner promptly filing a new motion properly following the 28 U.S.C. § 2255




            Case 1:07-cr-00070-WO Document 82 Filed 01/22/20 Page 1 of 2
forms and correcting the defects of the present Motion.1 To further aid Petitioner, the Clerk

is instructed to send Petitioner new § 2255 forms and instructions for filing a § 2255 motion,

which Petitioner should follow if he wishes to bring a claim under § 2255.

        IT IS THEREFORE ORDERED that the Clerk is instructed to send Petitioner § 2255

forms and instructions.

        IT IS RECOMMENDED that this action be filed and dismissed sua sponte without

prejudice to Petitioner promptly filing a corrected motion on the proper § 2255 forms.

        This, the 22nd day of January, 2020.



                                            _________________________________
                                                          Joe L. Webster
                                                 United States Magistrate Judge



1
  Because Petitioner’s submission is being dismissed without prejudice and is not being decided on its
merits, this case will not count as a first motion which would later trigger the prohibitions against
second or successive motions found in 28 U.S.C. § 2255(h). However, if Petitioner chooses to later
submit a § 2255 motion that conforms with this Order and Recommendation, he should be aware that
he is normally entitled to have only one § 2255 motion decided on its merits. Second or successive
motions are barred from consideration by this Court unless a petitioner first receives permission from
the Fourth Circuit Court of Appeals to file such a motion. 28 U.S.C. §§ 2255(h) and 2244. That
permission is granted only in very narrow circumstances. Because of this, Petitioner should act
carefully in resubmitting a motion. See generally Castro v. United States, 540 U.S. 375 (2003). If
Petitioner wishes to challenge his conviction, he must use the § 2255 forms supplied by the Court,
include all of the claims for relief he wishes to raise, and closely follow the instructions provided. To
the extent there are any issues regarding the running of the statute of limitations in this case, the parties
can litigate those issues following any refiling by Petitioner. If Petitioner wants a form of relief other
than relief from his conviction or sentence, he should make that clear in any new submission and
should state that he is not seeking to attack his conviction or sentence. He should not use the § 2255
forms in that instance. Finally, Petitioner may choose not to submit a motion, in which case his claims
will not be considered further.

                                                     2




           Case 1:07-cr-00070-WO Document 82 Filed 01/22/20 Page 2 of 2
